In the
         Court of Appeals
 Second Appellate District of Texas
          at Fort Worth
      ___________________________

           No. 02-20-00053-CR
      ___________________________

CHESTER BENTLEY WILLIAMS JR., Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 297th District Court
          Tarrant County, Texas
        Trial Court No. 1591502D


   Before Womack, Wallach, and Walker, JJ.
   Memorandum Opinion by Justice Wallach
                          MEMORANDUM OPINION

      A jury convicted Chester Bentley Williams Jr. of possession of a controlled

substance less than one gram, found the allegations in an enhancement notice true,

and assessed punishment at nine years’ confinement. In his sole issue on appeal,

Williams challenges the sufficiency of the evidence to support his conviction. We

affirm.

                                 BACKGROUND

      Four Fort Worth Police Department plainclothes officers conducted

surveillance of a house at which they suspected narcotics sales were occurring. The

police had been observing the house for a couple of weeks and had previously

intercepted a sale from that house. On the day of the offense, the officers watched

Williams approach the right-hand side of the house, where they believed the sales

were occurring, and then leave again within 30 to 45 seconds. They decided to contact

Williams because of their prior history with the house and because Williams’s conduct

in approaching and then leaving the house within a very short period of time was

consistent with a narcotics sale. The officers waited until Williams had walked a few

blocks from the house before pulling up in their unmarked car and intercepting him.

The officers stopped Williams about a minute after he left the house.

      Two officers got out and two remained in the car. One of the officers who

remained in the car, Officer Castillo, knew from experience that suspects use a very

simple and quick gesture to discard narcotics. For this reason, he watched Williams

                                          2
“intensely.” As Officer Tiliacos was identifying himself to Williams and showing him

his police badge, Officer Castillo saw Williams toss an object away with an “under

backhand” motion. Officer Castillo watched the object from the time it left Williams’

hand until it landed on the ground.

      Officer Castillo immediately got out of the car and instructed Officer Tiliacos

to detain Williams. He then told a third officer, Officer Thongrivong, where to find

the object Williams had discarded. Officer Thongrivong found a pea-sized opaque

rock-like object where Officer Castillo had indicated, in an area of dirt and low grass.

Forensic testing later confirmed that the object was less than a gram of crack cocaine.

      None of the officers photographed the cocaine before Officer Thongrivong

picked it up. Officer Tiliacos explained that narcotics unit officers do not wear body

cameras because they do not want to photograph undercover agents. He and Officers

Castillo and Thongrivong each testified that they could have used their personal cell

phones to photograph the cocaine, but they chose not to. Officer Tiliacos explained

that photographing the cocaine would not have affected the investigation at all—“[a]

crime had occurred and we made an arrest for it.”

                     SUFFICIENCY OF THE EVIDENCE

A.    Standard of Review

      In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson v. Virginia,

                                           3
443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979); Queeman v. State, 520 S.W.3d 616,

622 (Tex. Crim. App. 2017).

      The factfinder alone judges the evidence’s weight and credibility. See Tex. Code

Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622. We may not re-evaluate

the evidence’s weight and credibility and substitute our judgment for the

factfinder’s. Queeman, 520 S.W.3d at 622. Instead, we determine whether the necessary

inferences are reasonable based on the evidence’s cumulative force when viewed in

the light most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex.

Crim. App. 2015); see Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App. 2017) (“The

court conducting a sufficiency review must not engage in a ‘divide and conquer’

strategy but must consider the cumulative force of all the evidence.”). We must

presume that the factfinder resolved any conflicting inferences in favor of the verdict,

and we must defer to that resolution. Murray, 457 S.W.3d at 448–49.

B.    Elements of the Offense

      “[A] person commits an offense if the person knowingly or intentionally

possesses a controlled substance listed in Penalty Group 1,” which includes cocaine.

Tex. Health & Safety Code Ann. § 481.102(3)(D) (including cocaine in Penalty Group

1); § 481.115(a) (defining offense of possession). To prove the offense of possession

of a controlled substance, the State must establish that the accused exercised care,

control, and management over the contraband, and that he knew that the matter



                                           4
possessed was contraband. Guiton v. State, 742 S.W.2d 5, 8 (Tex. Crim. App. 1987).

Whether these matters are proved by direct or circumstantial evidence, the evidence

must affirmatively link the accused to the contraband. Poindexter v. State, 153 S.W.3d
402, 405–06 (Tex. Crim. App. 2005), abrogated on other grounds by Robinson v. State,

466 S.W.3d 166, 173 n.32 (Tex. Crim. App. 2015).

C.     Evidence Supporting the Conviction

       Williams contends that the evidence is insufficient to support his conviction

“because there is no evidence, other than discredited testimony from the officers, that links

[Williams] to the cocaine.” [Emphasis added.] This argument ignores the applicable

standard of review, which requires that we view the evidence in the light most

favorable to the jury’s verdict and prohibits us from re-evaluating the credibility of the

witnesses or the weight to be given their testimony. See Queeman, 520 S.W.3d at 622;

see also Poindexter, 153 S.W.3d at 406 (applying these principles to affirmative links

sufficiency review).

       Williams’s argument does not acknowledge the “affirmative links” evidence

that was presented to the jury. Instead, it focuses on the lack of evidence of other

potential affirmative links. For example, Williams argues that he was not under the

influence of drugs when the officers intercepted him, he did not make any

incriminating statements or attempt to flee, and he did not possess any large amounts

of cash. But “[t]he absence of various affirmative links does not constitute evidence of

innocence to be weighed against the affirmative links present.” James v. State,

                                             5
264 S.W.3d 215, 219 (Tex. App.—Houston [1st Dist.] 2008, pet. ref’d) (citing

Hernandez v. State, 538 S.W.2d 127, 131 (Tex. Crim. App. 1976)).

      Williams was affirmatively linked to the cocaine found on the ground by the

testimony of Officer Castillo, who saw Williams surreptitiously discard an object

when another officer identified himself to Williams. The discarded object, which was

later revealed to be crack cocaine, was found exactly where Officer Castillo saw it land

after leaving Williams’s hand. This evidence is sufficient to link Williams to the

cocaine and to support his conviction for possession of a controlled substance. See

Sneed v. State, 875 S.W.2d 792, 795 (Tex. App.—Fort Worth 1994, no pet.) (holding

officer’s testimony that he saw defendant possess and try to dispose of cocaine

sufficient to support conviction); Nelms v. State, 834 S.W.2d 110, 114 (Tex. App.—

Houston [1st Dist.] 1992, pet. ref’d) (holding officer’s testimony that he saw

defendant drop cocaine on ground sufficient to support conviction).

      Williams contends that we should disregard Officer Castillo’s testimony, as well

as the testimony of the other officers on the scene, because none of them took

photographs of the cocaine before it was picked up from the ground. This failure to

photograph is what Williams contends “discredits” the officers, the implication being

that Officer Castillo did not really see Williams discard the cocaine but, rather, one of

the officers planted it on the ground to incriminate Williams. We fail to see how

photographing the cocaine before picking it up would have made Officer Castillo’s

account any more or less believable. As the State pointed out at trial, had the officers

                                           6
photographed the crack cocaine on the ground, Williams could still have argued that

they did so after having planted it.

       In any event, by arguing that the evidence is insufficient to link him to the

cocaine if we disregard the officers’ testimony, Williams tacitly admits that their

testimony is sufficient to support his conviction. Again, it was within the jury’s

province to accept Officer Castillo’s testimony that he saw Williams discard the

cocaine, and that testimony establishes the requisite link. See Queeman, 520 S.W.3d at

622; Poindexter, 153 S.W.3d at 406.

                                       CONCLUSION

       Williams sole issue is overruled. The judgment is affirmed.




                                                      /s/ Mike Wallach
                                                      Mike Wallach
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 13, 2021




                                           7